DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 2001/0000737).
Regarding Claim 1, Johnson teaches a paper towel sheet material (hygienic tissue/kitchen paper) (Claim 1 and 2 of Johnson) comprising first slits that are disposed in a longitudinal direction at predetermined intervals, the first slits extending in a width direction intersecting the longitudinal direction, wherein the first slits each include perforations (Items 16, 18 and 20; Paragraph 0037). Johnson teaches the cut length of each of the perforations increases from at least one end in the width direction towards a central portion in the width direction. (Fig 8). 
Regarding Claim 2, Johnson teaches the first slits each include a first perforation formed on at least one end side (Fig. 8, Items 20 near Item 12 or Item 20, near section WK) and a second perforation formed on the central portion (Fig. 8, Items 20 in section WK or Items 20 in 
Regarding Claim 5, Johnson teaches the first perforation includes at least an edge cut portion that continuous from an edge of one end. (Fig. 8). 
Regarding Claim 7, Johnson teach the cut length of each of the perforations increases from another end toward the central, the another end facing the one end in the width direction. (Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Matsumura (JP 2011-074530A). 
Regarding Claim 3, Johnson does not specifically teach the cut-tie ratio of the first perforation is 80.0 to 96.0. 
Matsumura teaches a kitchen paper towel (Paragraph 0001; Figs) with perforations formed on the paper. (item 6). Matsumura teaches adjusting the perforations changes the tensile strength. The correct tensile strength ensures the paper towel will not separate prematurely, while still ensuring the paper towel is too strong and won’t be able to be torn (Paragraph 0068, 0070). To achieve such tensile strength, Matsumura teaches a tie:cut ratio can 
In addition, the cut-tie ratio could have been optimized through routine experimentation to a person with ordinary skill in the art. Since the tearabiliity, how easy or hard it is to tear the paper towel, is an important part of the design of a tearable paper towel roll, the calculation of a workable or optimum cut:tie ratio, a results-effective variable, to obtain a tearable paper towel roll, is well within the skill of one of ordinary skill in the art. (MPEP §2144.05, IIB).
Thus, it would have been obvious to one with ordinary skill in the art to reach the claimed cut:tie ratio as taught and motivated by Matsumura.   
Regarding Claim 4, Johnson does not specifically teach the cut-tie ratio of the first perforation is 87.0 to 99.0.  
Matsumura teaches a kitchen paper towel (Paragraph 0001; Figs) with perforations formed on the paper. (item 6). Matsumura teaches adjusting the perforations changes the tensile strength. The correct tensile strength ensures the paper towel will not separate prematurely, while still ensuring the paper towel is too strong and won’t be able to be torn (Paragraph 0068, 0070). To achieve such tensile strength, Matsumura teaches a tie:cut ratio can be set at 1:15 to 1:1. (Paragraph 0072). This overlaps the claimed range of cut:tie ratio of 87.0 to 99.0. Thus, it would have been obvious to one with ordinary skill in the art to set the cut-tie 
In addition, the cut-tie ratio could have been optimized through routine experimentation to a person with ordinary skill in the art. Since the tearabiliity, how easy or hard it is to tear the paper towel, is an important part of the design of a tearable paper towel roll, the calculation of a workable or optimum cut:tie ratio, a results-effective variable, to obtain a tearable paper towel roll, is well within the skill of one of ordinary skill in the art. (MPEP §2144.05, IIB).
Thus, it would have been obvious to one with ordinary skill in the art to reach the claimed cut:tie ratio as taught and motivated by Matsumura.   

Claims 6 and 8 are rejected under 35 U.S.C. 103 for being unpatentable over Johnson
Regarding Claim 6, Johnson teaches the ties can have a length about 0.3 to about 1.8 mm and the ties can comprise 10 to 30% of the width of the sheet (Paragraph 0047). This creates a range of edge cut and cut lengths, which allows for an overlap of the claimed range. 
Regarding Claim 8, Johnson second teaches a second slit that is alternatively disposed with each of the first slits in the longitudinal direction at a predetermined interval, the second slit extending in the width direction intersecting the longitudinal direction, where the second lit includes a third perforation, and the cut length of the third perforation is shorter than or equal to the cut length of the first perforation in each of the first slits. (Fig. 8, Item 20 in WL, WK or WJ); Claims 113-115 of Johnson; Abstract). 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Zhang/Primary Examiner, Art Unit 1781